Exhibit 10.1

AMENDMENT

TO THE

2006 ZEBRA TECHNOLOGIES CORPORATION INCENTIVE COMPENSATION PLAN

WHEREAS, Zebra Technologies Corporation (the “Company”) previously adopted the
2006 Zebra Technologies Corporation Incentive Compensation Plan (the “Plan”);

WHEREAS, pursuant to Section 13.2 of the Plan, the Company’s Compensation
Committee may amend the Plan to the extent necessary to comply with Section 409A
of the Internal Revenue Code of 1986, as amended (“Section 409A”); and

WHEREAS, the Company desires to amend the Plan to ensure that stock options and
stock appreciation rights issued under the Plan are stock rights exempt from the
requirements of Section 409A;

NOW, THEREFORE, in consideration of the foregoing and in accordance with its
powers under the Plan, the Company hereby amends the Plan effective as of May 9,
2006 in the following respects:

 

1. By deleting the first paragraph of Section 13.1 in its entirety and replacing
it with the following:

“The Committee, in its sole discretion, may include in any Award Agreement
provisions that permit the Participant to defer receipt of the payment of cash
or delivery of Shares that would otherwise be due to such Participant upon the
exercise, lapse or waiver of restrictions, or satisfaction of any requirements
or goal with respect to such Award. The Award Agreement shall include the rules
and procedures for any such payment deferrals as the Committee determines in its
sole discretion, subject to the following:”

 

2. By deleting the last sentence of Section 19.3 in its entirety and replacing
it with the following:

“With respect to any Option or SAR Award designed to be a stock right exempt
from the requirements of Code Section 409A, the Company reserves the right to
delay a Participant’s exercise of such Award if the Company reasonably
determines that issuance or payment under the Award would not be deductible
under Code Section 162(m). With respect to any other Award, payment of any
amount that the Company reasonably determines would not be deductible under Code
Section 162(m) shall be deferred until the earlier of the earliest date on which
the Company reasonably determines that the deductibility of the payment will not
be so limited, or the year following termination of employment.”

Executed on this 2nd day of December, 2008.

 

ZEBRA TECHNOLOGIES CORPORATION By:   /s/ Joanne Townsend   Joanne Townsend Its:
  Vice President, Human Resources

 

1